IN THE SUPREME COURT OF THE STATE OF DELAWARE

MILOURDE DECEMBRE,                         §      No. 336, 2017
                                           §
      Claimant-Appellant Below,            §
      Appellant,                           §
                                           §      Court Below: Superior Court
      v.                                   §      of the State of Delaware
                                           §
PERDUE FARMS LLC, and                      §      C.A. No. S16A-05-003 ESB
BAYHEALTH MEDICAL CENTER,                  §
INC., dba KENT GENERAL                     §
HOSPITAL,                                  §
                                           §
      Employer-Appellees Below,            §
      Appellees.                           §

                              Submitted: March 21, 2018
                              Decided:   March 22, 2018

Before STRINE, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      We affirm the judgment of the Superior Court dated July 25, 2017.1 The sole

issue fairly raised below and before us is whether the Industrial Accident Board

(“IAB”) should have awarded counsel for the appellant an attorney’s charging lien.

The IAB and Superior Court properly rejected that contention. Whether there was

another proper basis for the IAB to award attorney’s fees was not fairly argued to




1
 Milourde Decembre v. Perdue Farms, LLC, C.A. No. S16A-05-003-ESB (Del. Super. Ct. July
25, 2017).
the Superior Court or us, and therefore we have not considered any other basis for

an award other than the one fairly argued.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                      BY THE COURT:
                                      /s/ Leo E. Strine, Jr.
                                      Chief Justice




                                         2